Case 1:18-cv-25106-KMW Document 135 Entered on FLSD Docket 02/04/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-cv-25106-WILLIAMS/MCALILEY

   UNITED AMERICAN CORP.,

                 Plaintiff,

   v.

   BITMAIN, INC., et al,

              Defendants.
   ___________________________________/

             ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE
                     AND GRANTING LEAVE TO AMEND

          Before the Court are the motions to dismiss under Federal Rule of Civil Procedure

   12(b)(6) filed by Defendants Shammah Chancellor, Bitmain, Inc., Payward Ventures, Inc.,

   Jason Cox, Jesse Powell, and Roger Ver; the motions to dismiss under Federal Rules of

   Civil Procedure 12(b)(2) and 12(b)(6) by Defendants Bitmain Technologies Holding

   Company, Bitmain Technologies Ltd., and Jihan Wu; and the motions for leave to conduct

   jurisdictional discovery filed by Plaintiff United American Corporation. (ECF Nos. 41–43,

   56, 98–99, 114, 116, 121). The Honorable Kathleen M. Williams has referred all pretrial

   matters to me. (ECF No. 46).

          On January 28, 2020, I heard oral argument on those motions. At that time, I advised

   the parties that I believe the Court should grant Defendants’ motions to dismiss with leave

   for Plaintiff to amend the complaint, and that the Court should deny Plaintiff’s motion for

   jurisdictional discovery, without prejudice. The parties thereafter filed their consent to my
Case 1:18-cv-25106-KMW Document 135 Entered on FLSD Docket 02/04/2020 Page 2 of 2



   being the presiding judge over the motions, (ECF No. 133), and the Court referred the

   motions to me for final resolution. (ECF No. 134).

           Thus, with the agreement of the parties, and for the reasons stated in open court on

   January 28, 2020, I grant the motions to dismiss, (ECF Nos. 41–43, 56, 98–99, 116); deny

   without prejudice the motions for leave to conduct jurisdictional discovery (ECF

   Nos. 114, 121); dismiss without prejudice the complaint (ECF No. 1). Further, I grant

   Plaintiff leave to amend the complaint, which Plaintiff shall file no later than February

   28, 2020.

           DONE AND ORDERED in chambers at Miami, Florida, this 3rd day of February

   2020.



                                              ____________________________________
                                              CHRIS McALILEY
                                              UNITED STATES MAGISTRATE JUDGE


   cc:     The Honorable Kathleen M. Williams
           All counsel of record




                                                2
